—Appeal by the defendant from (1) seven judgments of the Supreme Court, Queens County (Savarse, J.), all rendered September 7, 1990, convicting him of burglary in the third degree (two counts; one each as to Indictment Nos. 6396/89 and 6534/89), and *542robbery in the first degree (five counts; one each as to Indictment Nos. 2332/90, 2333/90, 2334/90, 2335/90, and 2386/90), and (2) from an amended judgment of the same court, also rendered September 7, 1990, revoking a sentence of probation previously imposed by the same court, upon his admission that he had violated a condition thereof, and imposing a sentence of imprisonment upon his previous conviction of attempted robbery in the second degree under Indictment No. 7806/87.
Ordered that the judgments and amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Miller, Lawrence, Copertino and Santucci, JJ., concur.